Title: From George Washington to John Smith, 29 December 1782
From: Washington, George
To: Smith, John


                        
                            Head Quarters Decr 29th 1782
                        
                        You are hereby directed to proceed with the two Pieces of Cannon under your care to Philadelphia, &
                            deliver them safely with the Letter herewith given to you, to His Excellency the Minister of France—having done that you
                            will return immediately to Camp.
                        You will apply to the Secry at War, who is requested to furnish you with such Orders for provisions as may be
                            necessary.

                    